Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 74, 75-81, 82-97 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 63, Applicant claims “the machine direction” and “the transverse direction” in line 5. These terms lack an antecedent basis in the claims render the claim indefinite.
In claim 74, Applicant claims “the total film” in line 5. This term lacks an antecedent basis in the claims render the claim indefinite.  Clarification is required which spells out what the “total film” is. 
In claim 75, Applicant claims “the total film” in lines 4, 7, 11 and 15. This term lacks an antecedent basis in the claims render the claim indefinite.  Clarification is required which spells out what the “total film” is. 
In claims 87, Applicant claims “the matrix polymer of the A layer” and “the matrix polymer of the B layer”.  Applicant has recently amended the claim 48 to claim “A multilayer porous film comprising at least on oriented layer, the at least one oriented layer comprising”.  As such, the terms “the matrix polymer of the A layer” and “the matrix polymer of the B layer” lack antecedent basis as there is no recitation that the A and B layers must contain a matrix polymer. 
In claim 89, Applicant claims “the matrix polymer of the A and B layers”.  Applicant has recently amended the claim 48 to claim “A multilayer porous film comprising at least on oriented layer, the at least one oriented layer comprising”.  As such, the term “the matrix polymer of the A and B layers” lack antecedent basis as there is no recitation that the A and B layers must contain a matrix polymer. 
In claim 97, Applicant claims “the matrix polymer of the A and B layer”.  Applicant has recently amended the claim 48 to claim “A multilayer porous film comprising at least on oriented layer, the at least one oriented layer comprising”.  As such, the term “the matrix polymer of the A and B layers” lack antecedent basis as there is no recitation that the A and B layers must contain a matrix polymer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 48, 49 and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora (US 2016/0164057).
Regarding claim 48, Arora discloses a multilayer (as defined by Applicant in paragraph 52 of the instant published application, “multilayer” does not necessarily mean multilayer, but rather any number of layers, including a single layer) porous film comprising at least one oriented layer (see paragraph 37 which discloses that the network of fibers within the polyimide separator can be oriented), the at least one oriented layer comprising: 
a) a matrix polymer (Applicant has not defined the term “matrix polymer” so the definition must be given its ordinary meaning understood by one of ordinary skill in the art, in Arora, a “matrix” is described in paragraph 37 which discloses that the “web” of oriented fibers may contain different fibers of different materials) selected from the group of a first polymer having a crystalline melting temperature ("Tm") or a glass transition temperature ("Tg") of 1800 C. or higher (this italicized portion is an alternative feature that may or may not be present in the prior art), a second polymer (see paragraphs 36-37 which discloses that the separator comprises a polyimide that forms a “matrix” due to the fibril structure and inclusion of a different material, as described in paragraph 37), and combinations thereof,  
b) a plurality of interconnecting pores yielding a Gurley air permeability of 1 sec/100 cc or greater and a porosity of 90 % or less (see Table 1 which discloses a porosity, a Gurley number and a MacMullin number within the claimed range); and 
c) an ionic conductivity characterized by a MacMullin number of 1 to 20 (see Table 1).
Regarding claims 49, where the polyimide of Arora is sourced from does not change their chemical composition and such a limitation does not distinguish the claim over Arora.
Regarding claims 53 and 54, Arora discloses a polyimide as the first polymer which has a melting point and glass transition temperature above 180C.
Regarding claim 55, Arora further discloses the matrix polymer (polyimide web/matrix) is the second polymer (which has no limit other than being a polymer, which polyimide is).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 48, 56-60, 62, 66, 68-75, 77-79, 83-86, 107 and 112 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Busch (US 2015/0093627) or, in the alternative, under 35 U.S.C. 103 as obvious over Busch (US 2015/0093627) in view of L’Abee (WO 2014/020545 A1).
Regarding claims 48 and 112, Busch discloses a multilayer porous film comprising at least one oriented layer (see abstract which discloses an oriented multilayer porous film), the at least one oriented layer comprising: 
a) a matrix polymer (see paragraph 108 which discloses the production of the film and references the polymer matrix that is produced) elected from the group of a first polymer having a crystalline melting temperature ("Tm") or a glass transition temperature ("Tg") of 1800 C. or higher, a second polymer (such as biaxially oriented polypropylene, see paragraph 31), and combinations thereof,  
b) a plurality of interconnecting pores yielding a Gurley air permeability of 1 sec/100 cc or greater (see paragraph 121 which discloses the Gurley air permeability can be from 3 to 400) and a porosity of 90 % or less (see paragraph 120 which discloses a porosity of the polypropylene of 30-80%.
While Busch does not explicitly disclose the claimed MacMullin number, due to the extremely large range that is claimed (1-20), the membrane/separator of Busch will indeed produce such a MacMullin number.
In the alternative, if MacMullen does not inherently exhibit the claimed MacMullen number, such a modification would have been obvious to one of ordinary skill to minimize the MacMullen number as a smaller MacMullen number indicates better ionic conductivity of the separator.   As disclosed by L’Abee, modifying porosity has an impact on the MacMullen number and modifying the pososity to optimize the ion conductivity/MacMullin number is well known in the art (see paragraph 166 and 168).  As the MacMullen number is a variable that can be modified by adjusting the porosity of the membrane, the precise MacMullen numberwould have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed MacMullen number cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the porosity in the separator of Busch to obtain the desired MacMullen number (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 56, Busch further discloses the second polymer (polypropylene) has a Tm or Tg lower than 180C (the melting point of polypropylene is below 180C).
Regarding claim 57, Busch further discloses the second polymer is a polyolefin (polypropylene, as disclosed above).
Regarding claim 58, Busch further discloses the matrix polymer is a beta-nucleated polypropylene (paragraph 23).
Regarding claim 59, Busch discloses the presence of a nucleating agent in amount range that overlaps the claimed range (see paragraph 46 which discloses 0.001-5 wt%), but does not explicitly disclose the exact claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claims 60 and 107, Busch further discloses at least one of a porogent material of 95 wt. %  to 0.001 wt% (see paragraph 46 which discloses 0.001-5 wt% of a nucleating agent/porogent material).
Regarding claim 62, Busch discloses at least a portion of at least one of the outer surfaces of the film comprises interconnecting pores having an average pore size characterized by a size ratio of 0.001 to 1,000 relative to the average pore size of an inner layer of the film.  While Busch does not explicitly disclose the claimed range, the ratio which Applicant has claimed (0.0001 to 1000) is incredibly broad and considering Busch discourages uneven pore structure (see claim 12 which disparages uneven pore structure), it would have been obvious to one of ordinary skill in the art at the time of the invention, to make the pore distribution as even as possible throughout the layer.  
Regarding 66, Busch further discloses the porogent material is an immiscible polymer with the matrix polymer (a “filler” is disclosed in paragraph 20 which is disclosed as being “incompatible”/immiscible with the polymer).
Regarding claims 68-73, Applicant claims process steps for producing the claimed apparatus.  The Examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure. A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Therefore, as claims 70-73 contain product-by-process language, patentability of said claim is based on the recited product and does not depend on its method of production. Since the product in claims 70-73 is the same as the product disclosed by Busch, the claim limitation is not given patentable weight even if the Bosch product was made by a different process. In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims 75 and 86, Busch further discloses the film consists essentially of three layers consisting of a first layer, a second layer disposed on a side of the first layer, and a third layer disposed on a side of the first layer opposite the second layer (or A/B/A as claimed in claim 86, see paragraph 65 of Busch which discloses the lamination layer is disposed on either side of the porous film); wherein each layer has a thickness of 1 to 98 % based on the total film thickness.  While Busch does not explicitly disclose this range, the claimed range claimed substantially all the possible thicknesses of the layers and arriving at them would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 74, 77, Busch further discloses a layer of a coating (such as the ceramic lamination disclosed in paragraph 83 comprising ceramic/inorganic particles) wherein the layer is disposed on at least a portion of at least one of the outer surfaces of the film (see paragraph 64 which discloses the presence of a lamination layer on the porous film); wherein the layer has a thickness of 50 % or less of the total film thickness (see paragraph 81 which discloses a range of thicknesses of the lamination layer, and see paragraph 49 which discloses the thickness of the porous film); and wherein the layer comprises solid particles of 99 wt. % or less (which is substantially all possible concentrations of solid particles) and a binder polymer selected from the group of PO polyolefin ("PO"), p m PO polar modified PO ("p-m-PO"), OBCs olefin block copolymers ("OBCs"), p-m-OBCs, polyvinyl alcohol, PAc polyacrylate ("PAc"), polyacrylonitrile, PVDF polyvinylidene fluoride ("PVDF"), celluloses, porous polymers, copolymers thereof, ionomers thereof, derivatives thereof, and combinations thereof (see paragraph 83 which discloses the use of a binder, such as polyacrylates, in the lamination layer).  While Busch does not explicitly disclose the claimed ranges of thickness, Busch does teach overlapping ranges.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 78, Busch further discloses the solid particles comprise MgO, ZnO, SiO2, SiOx (1 < x < 3), TiO2, ZrO2, CaCO3, BaTiO3, A1203, AlOx (1 < x < 3), B203, BaSO4, Nb2O5, Ta205, silicates, zeolites, graphenes, organic-inorganic hybrids, MOF, lithium superionic conductors, argyrodites, perovskites, derivatives thereof, or combinations thereof (see paragraphs 70-74 which discloses several of these materials).  
Regarding claims 79, 83-85, Busch further discloses the film consists essentially of one layer comprising the matrix polymer (see paragraph 36 which discloses the film can be one porous layer).  

Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2015/0093627) in view of L’Abee (WO 2014/020545 A1) and further in view of Hatekeyama (US 2018/0191022).
Regarding claim 87, Busch discloses a polyolefin as a layer in a separator, but does not explicitly disclose a porous polyester as the other layer in the separator.
Hatekayama also discloses an electrolyte and separator (see abstract).
Hatakeyama teaches a microporous film (such as a polypropylene separator, paragraph 141) that is coated with a heat resistant resin which can include PBT (paragraph 142).  Hatekeyama teaches such a heat resistant resin in order to improve heat resistance of the separator (paragraph 142).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the microporous heat resistant polymer matrix of Hatekeyama to the apparatus of Busch in order to improve the heat resistance of the separator.


Claim(s) 91, 94, 96 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2015/0093627) in view of L’Abee (WO 2014/020545 A1) and further in view of Yamada (WO 2008/035806).
Regarding claims 91, 94, 96 and 99, Busch discloses a microporous polymer membrane as a separator in a battery but does not explicitly disclose another layer on the polyolefin which comprises PAS or a fluorinated polymer.
Yamada also discloses a microporous polyolefin polymer matrix as a battery separator (see abstract).
Yamada goes on to teach adding a layer of microporous/matrix polyamide, polyarylene sulfide, or a fluorinated polymer to the polyolefin separator in order to improve meltdown properties (paragraph 107).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the additional microporous polymer layer of Yamada to the separator of Busch in order to improve the meltdown properties.

Claim(s) 92, 93 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2015/0093627) in view of L’Abee (WO 2014/020545 A1) and further in view of Sano (US 2012/0115008).
Regarding claims 92, 83 and 95, Busch discloses a microporous polymer membrane as a separator in a battery but does not explicitly disclose another layer on the polyolefin which comprises PAS or a fluorinated polymer.
Sano also discloses a polyolefin microporous membrane (see abstract).
Sano teaches adding a heat resistant porous layer to the polyolefin porous membrane in order to provide an improved mechanical strength and improved shutdown properties (paragraph 29).  Sano teaches that this heat resistant layer can be a polyketone, a polyetherketones or polyamides (paragraph 117).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the porous heat resistant layer of Sano to the polyolefin layer of Busch in order to improve mechanical strength and improve shutdown properties.


Allowable Subject Matter
The following claim (including the limitations of claim 97 and the intervening claims) drafted by the examiner and considered to distinguish patentably over the art of record in this application, This claim is presented to applicant for consideration: 

Claim 48: A multilayer porous film comprising at least one oriented layer, the at least one oriented layer comprising: 
a) a matrix polymer selected from the group of a first polymer having a crystalline melting temperature ("Tm") or a glass transition temperature ("Tg") of 180C or higher, a second polymer, and combinations thereof;
b) a plurality of interconnecting pores yielding a Gurley air permeability of 1 sec/100 cc or greater and a porosity of 90 % or less; 
c) an ionic conductivity characterized by a MacMullin number of 1 to 20; and
wherein one or more layers of the film further comprise a porogent material of 95 wt. % to 0.001 wt. %, optionally a compatibilizer of 95 wt. % or less, and optionally an additive of 20 wt. % or less;
wherein the film consists essentially of: 
a) one layer; 
b) two layers consisting of a first layer and a second layer disposed on a side of the first layer, wherein each layer has a thickness of 1 to 99 % based on a total film thickness; 
c) three layers consisting of a first layer, a second layer disposed on a side of the first layer, and a third layer disposed on a side of the first layer opposite the second layer; wherein each layer has a thickness of 1 to 98 % based on a total film thickness; 
d) four layers consisting of a first layer, a second layer disposed on a side of the first layer, a third layer disposed on a side of the first layer opposite the second layer, and a fourth layer disposed between the first layer and the second layer; wherein each layer has a thickness of 1 to 97 % based on a total film thickness; or 
Page 7 of 15e) five layers consisting of a first layer, a second layer disposed on a side of the first layer, a third layer disposed on a side of the first layer opposite the second layer, a fourth layer disposed between the first layer and the second layer, and a fifth layer disposed between the first layer and the third layer; wherein each layer has a thickness of 1 to 96 % based on a total film thickness; 
wherein the film is: a) a two-layer film comprising a first layer ("A") and a second layer ("B"), and a layer structure of B/A; b) a three-layer film comprising two outer layers of the same composition and a layer structure of B/A/B or A/B/A; c) a four-layer film comprising a fourth layer ("C") and a layer structure of B/C/A/B or A/C/B/A; or d) a five-layer film comprising a layer structure of B/C/A/C/B or A/C/B/C/A, wherein the A and B layers differ from each other in composition, structure, or properties; and
wherein the A and B layers comprise the matrix polymer wherein the matrix polymer is polyamide ("PA").

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. It is noted that these arguments (received over 1 year ago) are the latest arguments presented in this Application.  The Office sent a notice of non-compliance out on 8/5/2021 but Applicant did not respond as a change of address was not properly filed with the Office.  Mr. Song claimed that the change of address form was properly submitted.  The Office subsequently restarted the period for reply on 1/14/2022.
Applicant has requested that the finality of the Office Action (mailed 6/30/2020) be withdrawn.  The finality of this office action cannot be withdrawn as prosecution has proceeded and the claims have been amended multiple times.  As mentioned at the top of this Office Action, Applicant may benefit greatly from the services of a patent attorney in the prosecution of this application to ensure maximum protection of Applicant’s invention.
Regarding Applicant’s arguments of the rejection under 35 USC §112, Applicant’s argument regarding how “multiplayer film” can comprise a “single film” is acknowledged and the rejections that center around this definition are withdrawn.
Applicant's arguments regarding the rejection of claim 87 under 35 USC §112 have been fully considered but they are not persuasive. Applicant argues that claim 48 provides antecedent basis for “the matrix polymer of the A layer” and “the matrix polymer of the B layer”.  The Office respectfully disagrees.  Claim 48 provides antecedent basis for “the matrix polymer” but not “the matrix polymer of the A layer” or “the matrix polymer of the B layer”.  Clarification is required.  A fix for this may look something like adding a limitation into claim 87 that states that both the A layer and the B layer comprise the matrix polymer.
Applicant’s arguments with respect to Kikuchi and Schmitz, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims are rejected citing entirely new references.
The Office would also like to assist Applicant in helping how terms are interpreted in the claims.  For example, a claimed term must be given its broadest reasonable interpretation as understood by one of ordinary skill in the art.  As Applicant has pointed out above, an explicit definition of “multilayer” has been defined in the specification.  Paragraph 52 of the instant published application is an example of this.  Application has explicitly redefined the term “multilayer” to include “a single layer” by utilizing the phrase “as used herein”.  “Matrix polymer” and “interconnecting pores”, however, are not defined in this way and must be given their broadest reasonable interpretation. 
The Office would like to emphasize how incredibly broad Applicant’s independent claim is (claim 48).    In claim 48, the way Applicant has worded the claim, the matrix polymer may ONLY comprise the “second polymer”.  There is no requirement in the claim that the first polymer be present because the first and second polymer are claimed in the alternative.  Furthermore, the physical property (porosity, air permeability, “interconnecting pores”) ranges which Applicant claims are so incredibly broad that many porous material would read on these physical properties.  For example, many porous materials have a porosity of less than 90% and the air permeability of more than 1 sec/100 cc comprises a large number of porous materials known in the art.  The claims need to be narrowed down to what Applicant’s invention actually is.  In the interest of compact prosecution, Applicant is urged to narrow the independent claim. As mentioned above, in the interest of cost/time savings and proper protection for Applicant’s invention, the services of a Patent Attorney is strongly recommended.
Finally, Applicant has not submitted any published documentation that is relevant to the instant invention.  Given Applicant’s expertise in this area, it would be greatly appreciated for Applicant to file an information disclosure statement which includes published documents (journal articles, patents, etc.) that are relevant to the instantly disclose multilayer oriented polymer.  See MPEP §609 which states “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.”.

Relevant Art
CN 113226730 A – Discloses a microporous film with a cavitating agent included that is immiscible with the polymer in the film.
US 2020/0243828 A1 – Discloses air permeability can be used to estimate MacMullen number (paragraph 88)
CN 110350131 A – Discloses adding a porogen in the claimed amount to yield pores in the polypropylene membrane.
US 2016/0190539 – Discloses several polymers that can form a polymer matrix of a battery separator (paragraph 43).
US 2015/0214529 – Discloses polyethylene terephthalate as a heat resistant layer on a microporous separator (see claim 8).
KR 20070095783 A – Discloses a polymer matrix comprising the claimed MacMullin number, the claimed Gurley number, the claimed porosity and an orientation step (see abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725